Title: From Thomas Jefferson to George Jefferson, 5 February 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Washington Feb. 5. 1801.

I recieved yesterday your favor of Jan. 29 and instantly wrote to mr Lieper in Philadelphia, with full powers to call on Jackson & Wharton, examine the tobacco, and deduct whatever he should think reasonable from the price of any of it which might appear to have [been] damaged before the sale: for I have nothing to do with damages in going to Philadelphia. [it] is possible the batteau-men may have ducked a load & said nothing a[bout] it either to you or Clarke. I will answer for Clarke that he was as uninformed as we were. their [pretence] that it had been wet before [prizing,] we may, on the ground of Clarke’s honesty, affirm to be unfounded. however mr Lieper, who has often bought these crops, will be able to do [what] is right between us. I am with great esteem Dear Sir
Your’s affectionately

Th: Jefferson

 